Sections 375 and 376, Acts 1919, p. 445, are not materially different from, and are practically the same as Code 1907, § 2411, as amended by Act of the Legislature, Sp. Sess. 1909, pp. 165, 166, and section 2412, and considered in the case of Lovelady v. Loveman, Joseph  Loeb, 68 So. 48, 191 Ala. 96. The judge of probate, upon petition regularly filed, having issued his certificate in accordance with section 376 of the Act of 1919, p. 445, and this court being bound by the decision in the Lovelady Case, supra, we must hold that the trial court did not commit error in granting the writ as prayed. See Turner v. Anniston Elec.  Gas Co., 75 So. 465, 200 Ala. 89; Board of Rev. v. Sou. Bell T.  T. Co., 76 So. 858, 200 Ala. 532.
Let the judgment be affirmed.
Affirmed. *Page 274